600 F.2d 594
79-2 USTC  P 9488
John R. OZIER and Mildred C. Ozier, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 77-1466.
United States Court of Appeals,Sixth Circuit.
June 29, 1979.

H. Stennis Little, Jr., Larry T. Thrailkill, John B. Owens, Little, Thrailkill & Owen, Nashville, Tenn., for petitioners-appellants.
M. Carr Ferguson, Donald B. Susswein, Asst. Atty. Gen., Gilbert E. Andrews, Crombie J. D., Garrett, Carleton D. Powell, Tax Division, U. S. Dept. of Justice, Washington, D. C., Stuart E. Seigel, Chief Counsel, Internal Revenue Service, Washington, D. C.  (Treas. Dept.), for respondent-appellee.
Before WEICK, CELEBREZZE and KEITH, Circuit Judges.

ORDER

1
This is an appeal from a decision of the United States Tax Court in favor of the Respondent, who had determined a deficiency of $66,244.28 in Petitioners' Federal Income Tax for the year 1969.  Because of concessions made by Petitioners, only one issue remained for decision, namely, whether G-O Enterprises, Inc., a corporation in which Petitioner John R. Ozier was a stockholder, was eligible under Sections 1371 and 1372 of the Internal Revenue Code of 1954 (26 U.S.C.), to elect to be taxed in 1969 as a small business corporation.


2
The Tax Court, in its Memorandum Findings of Fact and Opinion, held that G-O Enterprises, Inc. was not eligible to elect to be taxed in 1969 as a small business corporation.  T.C.Memo. 1977-53, Docket No. 4392-74.  Pursuant to that determination the Tax Court entered its Decision that there is a deficiency in the amount of $66,244.28 in Petitioners' income tax for the taxable year 1969.


3
Upon consideration, we are of the opinion that the findings of fact adopted by the Tax Court are supported by substantial evidence and its conclusions of law are correct.


4
We therefore affirm the decision of the Tax Court on its Memorandum Findings of Fact and Opinion.